—In an action to foreclose a mortgage, the defendants Haven-brook Associates and Breskel Associates appeal from a judgment of the Supreme Court, Suffolk County (Henry, J.), dated October 20, 1993, which, inter alia, confirmed a Referee’s report finding that those defendants owed the plaintiff the sum of $1,446,429.40 as of March 31, 1993, and directed that the premises be sold in one parcel at public auction.
Ordered that the judgment is affirmed, with costs.
The appellants’ contentions regarding the sufficiency of the papers submitted by the plaintiff to a Referee, as well as the Statute of Limitations issue, are without merit (see, Jagel Family Assocs. v Havenbrook Assocs., 209 AD2d 585 [decided *585herewith]). Mangano, P. J., Thompson, Copertino and Hart, JJ., concur.